Appellant applied for a writ of injunction to restrain the collection of judgments obtained by twenty-five persons against it in a Justice's Court of Chambers County, each one based on a separate claim. It was alleged that Lee Barrow, Clarence Barrow, John M. Barrow and Eliza J. Barrow were sued with appellant, they having employed each of the plaintiffs to do certain work in and about certain rice, appellant being sought to be held liable on the ground that it had converted the rice with full knowledge that each of them had a laborer's lien on it. Appellant denied the existence of the lien and proceeded as follows: "Now plaintiff says that by reason of the facts set forth herein in paragraphs No. 1, 2, 3, and 4, showing the nature of the claim asserted by the defendants who have filed said suits in said Justice Court, and because the claims in each of said cases are the same and growing out of the same alleged acts of this plaintiff and defendants John M., Lee and Clarence Barrow and because the evidence, facts and testimony to establish or to attempt to establish any one case, except as to the amount of the sum due each, is the same in each and all of the said cases, that the rights and claims of the said defendants who have sued plaintiff depend on the same question of law and fact. And further plaintiff says that because each of said defendants is attempting to establish a laborer's lien on the same crop of rice and is attempting to subject the said crop of rice to the alleged laborer's lien, that all of said defendants have a common or community of right and alleged interest *Page 578 
in the subject matter of this litigation insofar as the laborer's lien contention is asserted. Plaintiff further says that because of the facts set forth in paragraphs 1, 2, 3 and 4 herein, that this plaintiff has the same defense to each of said suits in said Justice Court and a common defense to all of them. Plaintiff further shows the court that said cases pending in the said Justice Court can not be consolidated in said court for the reason that the aggregate amount of said suits is without the jurisdiction of said court, to wit, the sum of $654.75. Plaintiff further says that the said Justice Court, because all of the suits therein pending are separate and distinct and because the various plaintiffs therein are not parties to each suit and all suits, can not adjust and arrange priorities of liens, if liens are established, among the various plaintiffs therein, defendants herein; that because said priorities can not be adjusted by said Justice Court, that this plaintiff, if found liable on the lien feature of said suits, would be unable to protect itself even when the subject matter of the lien is exhausted, because by virtue of the justice judgment against this plaintiff each of said defendants would have a lien of equal rank with all others and on which plaintiff would be liable on all. Plaintiff further says that while some of said cases insofar as amounts sued for are concerned can be appealed to the County Court, that said appeals would be ineffective to adjust priorities among said parties and to protect plaintiff thereunder.
"Wherefore plaintiff says he has no adequate remedy at law to protect its rights in said Justice Court.
"Plaintiff further shows the court that while the various plaintiffs in said Justice Court (defendants herein) have cases depending upon the same questions of law and fact and have a community of interest and right in the subject matter thereof, to wit, the alleged lien on said crop of rice, and while plaintiff has a common defense to all of said suits, yet because each of said defendants have filed a separate suit this plaintiff will have to make twenty-six different defenses and if cast in the cases will incur the costs of twenty-six cases. Wherefore this plaintiff says that it is entitled to have the further prosecution of said case enjoined in said Justice Court and all of same tried in one action in this court in order to protect plaintiff from a multiplicity of suits and vexations and unnecessary litigation, expenses and costs." Grounds were set up as to the nullity of the judgments which were admitted by appellees to be well taken and the court enjoined the execution of the judgment, but refused to try the question as to whether appellant was liable for conversion of the rice.
We will not inquire into the correctness of the judgment enjoining the collection of the judgments rendered by the Justice's Court on the ground of their nullity, because appellees seem to be perfectly satisfied with it, and the only question presented is that of the correctness of the action of the court in refusing to try the question of appellant's liability on account of its conversion of the property on which each of the different plaintiffs in the Justice's Court claimed a laborer's lien.
It is a well established rule of equity, adopted by the courts of Texas, that when a court has obtained jurisdiction of a cause by reason of injunction it is authorized to retain that jurisdiction for the purpose of inquiring into and adjudicating all points of controversy. (Edrington *Page 579 
v. Allsbrooks, 21 Tex. 186; Bourke v. Vanderlip, 22 Tex. 221
[22 Tex. 221]; Willis v. Gordon, 22 Tex. 241; Witt v. Miller, 25 Texas Supp., 384; Trevino v. Stillman,48 Tex. 561; Masterson v. Ashcom, 54 Tex. 324
[54 Tex. 324]; Hale v. McComas, 59 Tex. 484; Chambers v. Cannon, 62 Tex. 293; Stein v. Frieberg, 64 Tex. 271; Seymour v. Hill, 67 Tex. 385
[67 Tex. 385]; Pardue v. James, 74 Tex. 304; Carter v. Hubbard, 79 Tex. 356; Ablowich v. Greenville Nat. Bank, 95 Tex. 429.) This rule prevails regardless of the fact that the amount involved could not originally have been sued for in the court granting the injunction.
In this case the judgments of a number of plaintiffs in the Justice's Court have been held void, for reasons admitted by such plaintiffs to be valid, and no reason is offered as to why the District Court having obtained jurisdiction of the cases for purposes of injunction should not proceed to adjudicate all matters of controversy between the parties. It is useless to contend that the causes could not be consolidated, under the statute, because having been consolidated for the purpose of injunction, they are in a consolidated condition in the District Court, and having them there in that condition they should be tried on their merits.
The pleadings clearly set out that each and all of the parties, who were plaintiffs in the Justice's Court, claim a lien on rice which has been appropriated by appellant, and in connection with that lien there is a community of interest among the appellees, that would entitle appellant to a consolidation on that point, if nothing more. Upon the question of the lien on the rice hangs the responsibility and liability of appellant, and that runs like a thread through the warp and woof of the different cases. Appellant has brought all of the parties into court, and properly so, on the question of injunction, and having enjoined the judgments it has the right to demand that every issue in the case be determined. The effect doubtless is to give appellant an advantage that it could not have obtained on an appeal, but that may be true in case of the enjoining of any judgment of the Justice's Court. The jurisdiction of the Justice's Court would have never been ousted had not the plaintiffs admittedly placed themselves in such position as to have their cases haled into another court by having void judgments rendered against appellant. It is not apparent that they will be placed at any disadvantage by having their cases tried in the District Court. The District Court having acquired jurisdiction of the cause for purposes of the injunction can and should proceed to do full equity between the parties, and should hear and determine the whole case. (Pardue v. James, above cited.)
The part of the judgment of the District Court enjoining the judgments of the Justice's Court will be affirmed, but that portion denying a trial on the merits of the cases will be reversed and the cause remanded to be tried on all the issues between all the parties.
Affirmed in part and reversed in part.
Writ of error dismissed. *Page 580